DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chervitz et al. (US 5645568).
Regarding claim 1, Chervitz et al. disclose an assembly including: a first elongate member or needle portion 12 having a diameter, a tapered distal portion ending in a tip and a proximal end; and a second elongate member 11 having a distal end where the second elongate member 11 is coupled to the proximal end of first elongate member 12; wherein second elongate member 11 has a first diameter at a first location (any termination point along the 11 for e.g. 11b) and a second diameter at a second location (section 2A-2D) (Fig. 1 and cols. 2-3) 
Regarding claim 2, the first diameter of the second elongate member is less than the second diameter of the second elongate member (Fig. 1 and discussion above).
Regarding claim 3, the first diameter of the second elongate member is less than the diameter of the first elongate member (at the junction of first elongate member 12 and second elongate member 11, Fig. 1).
Regarding claim 4, the distal tip of the first elongate member 12 is a sharpened tip (Fig. 1).
Regarding claim 5, at least a portion of first elongate member 12 is substantially straight near the junction with second elongate member 11 (Fig. 1 and col. 2, lines 39-58).
Regarding claim 6, first elongate member 12 has curved portion (Fig. 1). 
Regarding claim 16, Chervitz et al. disclose a needle portion 12 having a maximum diameter (at the junction with elongate member or wire portion 11) wherein the wire portion 11 has a diameter at a location (2A-2D) which is greater than the maximum diameter of the needle portion (Fig. 1, col. 2, lines 59-67 and col. 3, lines 1-11).

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (US 20070179529 A1). 
Doyle discloses a first elongate member 12 having a diameter, a tapered distal portion ending in a distal tip, and a proximal end; and a second elongate member having a distal end, a first diameter at a first location (any termination point along section 16a) and a second diameter at a second location (any termination point along section 14), the distal end of the second elongate member being coupled to the proximal end of the first elongate member, the first location being distal to the second location, the second diameter of the second elongate member being greater than the diameter of the first elongate member (Figs. 1A-7D, paras [0014]-[0046]).
Regarding claim 2, the first diameter (at any termination point chosen along section 16a) of the second elongate member is less than the second diameter of the second elongate member (any termination point along section 14).
Regarding claims 3 and 4, the first diameter of the second elongate member is less than the diameter (for e.g. measured at the tapered distal tip defining a sharpened tip) of the first elongate member (Figs. 1A-1D).
Regarding claim 5, the first elongate member 12 is substantially straight (sections of member 12 at least near proximal portion and the sharpened tip are substantially straight).
Regarding claim 6, the first elongate member 12 includes a curved portion (Figs. 1A-1D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chervitz et al. (US 5645568) in view of Lubbers et al. (US 2002/0077631 A1).
Although Chervitz et al. do not explicitly state the claimed ranges, Chervitz clearly discloses the desirability of second location 13 on second elongate member 11 to have a second diameter greater than the first diameter of the second elongate member (col. 2, lines 59-67 and col. 3, lines 1-28). 
It is well known to make a suture of a single monofilament or multifilaments  wherein the thickness of the suture depends on the surgical site where it is used, for e.g. the size and location of the bone, as evidenced by Lubbers et al. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of varying the thickness of a suture and accordingly provide a ratio in a range from about 1 to about 3, to the Chervitz et al. suture, as taught by Lubbers et al. would have yielded predictable results, i.e., improved maneuverability by the surgeon by providing various tensile strengths. 

Claims 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chervitz et al. (US 5645568) in view of Koyfman et al. (US 7329271).
Chervitz et al. disclose all elements of the claimed invention except for the second elongate member being made of a plurality of monofilaments wherein: (1) each of the plurality of monofilaments has the same diameter; (2) a first group of the plurality of monofilaments have a diameter that is different than a diameter of a second group of the plurality of monofilaments; (3) a first number of the plurality of monofilaments is at a first distance from a proximal end of the first elongate member, and a second number of the plurality of monofilaments at a second distance from a proximal end of the first elongate member; and (4) a first number of the plurality of monofilaments at the first location and a second number of the plurality of monofilaments at the second location.
It is well known that the tensile strength of a suture is a function of several parameters including filament diameter and type of construction (i.e., braided versus monofilament), ratio of sheath to core in a braided construction wherein filament 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a suture with filaments having a braided construction wherein the filament diameter is used to control the overall strength of the suture, as taught by Koyfman et al., would have resulted in an improved suture with superior knot holding characteristics. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chervitz et al. (US 5645568) and Koyfman et al. (US 7329271) in view of Shalaby et al. (US 8709023).
The combination of Chervitz et al. and Koyfman et al. disclose all elements of the claimed invention except for an explicit reference to: (1) one of the plurality of monofilaments has a diameter that is different than a diameter of the remaining ones of the plurality of monofilaments; and (2) each of the plurality of monofilaments has a diameter which is different than the remaining ones of the plurality of monofilaments.
Shalaby et al. teach braided sutures with filaments having varying filament diameters in braided sutures which display two or more absorption/degradation and breaking strength retention profiles (cols. 2-10).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a braided suture with filaments of varying diameter, wherein one of the filaments has a diameter greater than or lesser than the diameter of another filament and of the materials as taught by Shalaby et al. in the suture of combination of Chervitz et al. and Koyfman et al., would have resulted in an improved suture improved absorption/degradation and breaking strength retention profiles. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 20070179529 A1) in view of Lubbers et al. (US 2002/0077631 A1).

It is well known to make a suture of a single monofilament or multifilaments  wherein the thickness of the suture depends on the surgical site where it is used, for e.g. the size and location of the bone, as evidenced by Lubbers et al. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of varying the thickness of a suture to provide a ratio in a range from about 1 to about 3, to the Doyle suture, as taught by Lubbers et al. would have yielded predictable results, i.e., improved maneuverability by the surgeon by providing various tensile strengths. 

Claims 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 20070179529 A1) in view of Koyfman et al. (US 7329271).
Doyle discloses all elements of the claimed invention except for the second elongate member being made of a plurality of monofilaments wherein: (1) each of the plurality of monofilaments has the same diameter; (2) a first group of the plurality of monofilaments have a diameter that is different than a diameter of a second group of the plurality of monofilaments; (3) a first number of the plurality of monofilaments is at a first distance from a proximal end of the first elongate member, and a second number of the plurality of monofilaments at a second distance from a proximal end of the first elongate member; and (4) a first number of the plurality of monofilaments at the first location and a second number of the plurality of monofilaments at the second location.
It is well known that the tensile strength of a suture is a function of several parameters including filament diameter and type of construction (i.e., braided versus monofilament), ratio of sheath to core in a braided construction wherein filament diameter controls the overall strength of the suture, as evidenced by Koyfman et al. (Fig. 1B and supporting text).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a suture with filaments having a braided construction wherein the filament diameter is used to control the overall strength of the . 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 20070179529 A1) and Koyfman et al. (US 7329271) in view of Shalaby et al. (US 8709023).
The combination of Doyle and Koyfman et al. disclose all elements of the claimed invention except for an explicit reference to: (1) one of the plurality of monofilaments has a diameter that is different than a diameter of the remaining ones of the plurality of monofilaments; and (2) each of the plurality of monofilaments has a diameter which is different than the remaining ones of the plurality of monofilaments.
Shalaby et al. teach braided sutures with filaments having varying filament diameters in braided sutures which display two or more absorption/degradation and breaking strength retention profiles (cols. 2-10).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a braided suture with filaments of varying diameter, wherein one of the filaments has a diameter greater than or lesser than the diameter of another filament and of the materials as taught by Shalaby et al. in the suture of combination of Doyle and Koyfman et al., would have resulted in an improved suture improved absorption/degradation and breaking strength retention profiles. 

Response to Arguments
Applicant's arguments have been fully considered and are not found to be persuasive because the recitation “configured to form at least a portion of a suture in contact with biological tissue” merely requires the second elongate member to have the capability to contact biological tissue. 
Doyle discloses at para [0026] “When the needle is passed through tissue, the surgeon pulls on the needle to pull a portion of the suture through the tissue as well. The pull on the needle creates a tension on the suture. In some embodiments, the coiled section 14 is flexible. In these embodiments, the tension on the suture causes the coiled section to become partially or substantially straight as it is going through the tissue. The straightening of the coiled section is to such a degree as to allow the suture, both the coiled and the non-coiled sections, to pass through the tissue with relative ease. In some of these embodiments, the coiled section is stiff enough such that the loop of the coiled section forms again once the tension is removed.”  Contrary to Applicant’s arguments the coiled and non-coiled sections of the Doyle suture are configured or capable of passing through tissue.  Marked up Fig. 1B is provided below to illustrate the Examiner’s interpretation of Doyle.


    PNG
    media_image1.png
    648
    907
    media_image1.png
    Greyscale


	New grounds of rejection have been made in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775